DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 13, & 15 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Englisch (U.S. PGPub # 2002/0076840).
Regarding Independent Claim 1, Cancelled.
Regarding Independent Claim 2, Englisch teaches:
An electrical overstress (EOS) monitor / protection device (Title, Abstract, paragraph 0025 & elsewhere.) comprising a substrate having a horizontal main surface (Fig. 1C Element 12 and paragraphs 0024-0026.) and a pair of conductive structures fabricated thereon (Fig. 1C Elements 20 & 20a. See paragraphs 0025-0027.), wherein the conductive structures are separated in a vertical direction by an arcing gap configured to electrically arc in the vertical direction in response to an EOS event (Fig. 1C Elements 20, 20a, & 24. See paragraphs 0025-0027.), and wherein at least one of the conductive structures is lithographically defined (Fig. 1C Elements 20 & 20a. See paragraphs 0025-0027.).

    PNG
    media_image1.png
    744
    489
    media_image1.png
    Greyscale


Regarding Independent Claim 13, Englisch teaches:
An electrical overstress (EOS) monitor / protection device (Title, Abstract, paragraph 0025 & elsewhere.) comprising a pair of conductive structures (Fig. 1C Elements 20 & 20a. See paragraphs 0025-0027.) separated in a vertical direction crossing a horizontal main surface of a semiconductor substrate by an arcing gap and configured to electrically arc in response to an EOS event (Fig. 1C Elements 20, 20a, & 24. See paragraphs 0025-0027.) , wherein the conductive structures are integrated on the semiconductor substrate (Fig. 1C Element 12 and paragraphs 0024-0026.), and wherein at least one of the conductive structures is a metal structure formed using a semiconductor fabrication process (Fig. 1C Elements 20 & 20a. See paragraphs 0025-0027.).
Regarding Claim 15, Englisch teaches all elements of claim 13, upon which this claim depends.
Englisch teaches the arcing gap is filled by a dielectric layer serving as an arcing medium and defining a distance of the arcing gap in the vertical direction, such that the conductive structures are configured to electrically arc in the vertical direction in response to the EOS event (The gap depicted in the figures is filled with air, which is a dielectric.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-8, 11-12, 14, & 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Englisch (U.S. PGPub # 2002/0076840) in view of Kwon et al (U.S. PGPub # 2015/0001635).
Regarding Claim 3, Englisch teaches all elements of claim 2, upon which this claim depends.
Englisch does not explicitly teach the conductive structures are formed using a semiconductor fabrication process at different vertical metallization levels separated by one or more intermetal dielectric (IMD) layers forming part of a back end of line of an integrated circuit device.
Kwon teaches the conductive structures are formed using a semiconductor fabrication process at different vertical metallization levels separated by one or more intermetal dielectric (IMD) layers forming part of a back end of line of an integrated circuit device (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140 wherein the dielectrics ebbed the metals that are connected. See also associated text in paragraphs 0037-0040.).

    PNG
    media_image2.png
    456
    759
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the conductive structures are formed using a semiconductor fabrication process at different vertical metallization levels separated by one or more intermetal dielectric (IMD) layers forming part of a back end of line of an integrated circuit device because this allows one to establish “the means by which the various circuits formed on the product are conductively coupled together to form a functioning integrated circuit product.” (See paragraph 0039 of Kwon.).
Regarding Claim 4, Englisch & Kwon teach all elements of claim 3, upon which this claim depends.
Englisch teaches one of the conductive structures comprises a protrusion elongated in the vertical direction (See Fig. 1A-1C Elements 22 & 24 wherein the conductive structure extends in all three cartesian directions.).
Regarding Claim 5, Englisch & Kwon teach all elements of claim 4, upon which this claim depends.
Englisch teaches the protrusion is formed through at least one of the one or more IMD layers (See Fig. 1A-1C Elements 22 & 24 wherein the conductive structure extends in all three cartesian directions and is surrounded by air, which is a dielectric.).
Regarding Claim 6, Englisch & Kwon teach all elements of claim 5, upon which this claim depends.
Englisch does not explicitly teach the other of the pair of conductive structures comprises a planar metal layer overlapping the protrusion.
Kwon teaches the other of the pair of conductive structures comprises a planar metal layer overlapping the protrusion (See Fig. 3G Elements 122, 124, & 146. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the other of the pair of conductive structures comprises a planar metal layer overlapping the protrusion because this allows one to form a stacked integrated circuit product.
Regarding Claim 7, Englisch & Kwon teach all elements of claim 6, upon which this claim depends.
Englisch does not explicitly teach the conductive structures are separated by a dielectric layer serving as an arcing medium (See Fig. 1A-1C Elements 22 & 24 wherein the conductive structure extends in all three cartesian directions and is surrounded by air, which is a dielectric and allows electricity to arc.).
Regarding Claim 8, Englisch & Kwon teach all elements of claim 7, upon which this claim depends.
Englisch does not explicitly teach the dielectric layer is vertically interposed between the at least one of the one or more IMD layers and the planar metal layer.
Kwon teaches the dielectric layer is vertically interposed between the at least one of the one or more IMD layers and the planar metal layer (See Fig. 3G Elements 130 & 140 wherein they are stacked vertically on one another. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the dielectric layer is vertically interposed between the at least one of the one or more IMD layers and the planar metal layer because this allows one to establish “the means by which the various circuits formed on the product are conductively coupled together to form a functioning integrated circuit product” that is stacked. (See paragraph 0039 of Kwon.).
Regarding Claim 11, Englisch teaches all elements of claim 2, upon which this claim depends.
Englisch does not explicitly teach one of the conductive structures is formed at a metallization level above the substrate, wherein the other of the conductive structures is formed in the substrate, and wherein the conductive structures are vertically separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device.
Kwon teaches one of the conductive structures is formed at a metallization level above the substrate, wherein the other of the conductive structures is formed in the substrate, and wherein the conductive structures are vertically separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that one of the conductive structures is formed at a metallization level above the substrate, wherein the other of the conductive structures is formed in the substrate, and wherein the conductive structures are vertically separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device because this allows one to establish “the means by which the various circuits formed on the product are conductively coupled together to form a functioning integrated circuit product.” (See paragraph 0039 of Kwon.).
Regarding Claim 12, Englisch & Kwon teach all elements of claim 11, upon which this claim depends.
Englisch does not explicitly teach the other of the conductive structures comprises a heavily doped semiconductor region formed in the substrate.
Kwon teaches the other of the conductive structures comprises a heavily doped semiconductor region formed in the substrate (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0006, 0014, 0033, & 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the other of the conductive structures comprises a heavily doped semiconductor region formed in the substrate because this allows an emitter to produce a large number of majority carriers.
Regarding Claim 14, Englisch teaches all elements of claim 13, upon which this claim depends.
Englisch does not explicitly teach  the conductive structures are formed at different vertical metallization levels separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device.
Kwon teaches the conductive structures are formed at different vertical metallization levels separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the conductive structures are formed at different vertical metallization levels separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device because this allows one to adjust the  arcing voltages and spacings of EOS monitor devices.
Regarding Claim 16, Englisch teaches all elements of claim 15, upon which this claim depends.
Englisch teaches one of the conductive structures comprises a protrusion having a width that decreases towards the other of the conductive structures (See Fig. 4A-4C Elements 22 & 24 wherein the conductive structure extends in all three cartesian directions and is narrower on the right side.).
Regarding Claim 17, Englisch & Kwon teach all elements of claim 16, upon which this claim depends.
Englisch does not explicitly teach the other of conductive structures comprises a planar metal layer.
Kwon teaches the other of conductive structures comprises a planar metal layer (See Fig. 3G Elements 122, 124, & 146. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the other of conductive structures comprises a planar metal layer because this allows one to form a stacked integrated circuit product.
Regarding Claim 18, Englisch & Kwon teach all elements of claim 17, upon which this claim depends.
Englisch does not explicitly teach the dielectric layer comprises a conformally deposited dielectric layer having a substantially constant thickness on the planar metal layer.
Kwon teaches the dielectric layer comprises a conformally deposited dielectric layer having a substantially constant thickness on the planar metal layer (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the dielectric layer comprises a conformally deposited dielectric layer having a substantially constant thickness on the planar metal layer because this allows one to build a uniform and precise integrated circuit.
Regarding Claim 19, Englisch & Kwon teach all elements of claim 17, upon which this claim depends.
Englisch does not explicitly teach the metal structure formed using the semiconductor fabrication process comprises a lithographically defined conducting via structure comprising a metal-filled opening formed through a second dielectric layer formed on the dielectric layer.
Kwon teaches the metal structure formed using the semiconductor fabrication process comprises a lithographically defined conducting via structure comprising a metal-filled opening formed through a second dielectric layer formed on the dielectric layer (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0015, 0035, & 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that the metal structure formed using the semiconductor fabrication process comprises a lithographically defined conducting via structure comprising a metal-filled opening formed through a second dielectric layer formed on the dielectric layer because this is a commonly used, well-known, and reliable technique for producing integrated circuits.
Regarding Claim 20, Englisch teaches all elements of claim 13, upon which this claim depends.
Englisch does not explicitly teach one of the conductive structures is formed at a metallization level above the semiconductor substrate, wherein the other of the conductive structures is formed in the substrate, and wherein the conductive structures are separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device.
Kwon teaches one of the conductive structures is formed at a metallization level above the semiconductor substrate, wherein the other of the conductive structures is formed in the substrate, and wherein the conductive structures are separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such that one of the conductive structures is formed at a metallization level above the semiconductor substrate, wherein the other of the conductive structures is formed in the substrate, and wherein the conductive structures are separated by one or more intermetal dielectric (IMD) layers within a back end of line of an integrated circuit device because this allows one to establish “the means by which the various circuits formed on the product are conductively coupled together to form a functioning integrated circuit product.” (See paragraph 0039 of Kwon.).
Regarding Claim 21, Englisch & Kwon teach all elements of claim 20, upon which this claim depends.
Englisch does not explicitly teach the other of the conductive structures comprises a heavily doped semiconductor region formed in the semiconductor substrate.
Kwon teaches the other of the conductive structures comprises a heavily doped semiconductor region formed in the semiconductor substrate (See Fig. 3G Elements 120, 122, 132, 124, 134, 130, 142, & 140. See also associated text in paragraphs 0006, 0014, 0033, & 0037-0040.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Kwon to the teachings of Englisch such the other of the conductive structures comprises a heavily doped semiconductor region formed in the semiconductor substrate that this allows an emitter to produce a large number of majority carriers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Englisch (U.S. PGPub # 2002/0076840) in view of Kwon et al (U.S. PGPub # 2015/0001635) & Ayotte et al (U.S. PGPub # 2013/0257624).
Regarding Claim 9, Englisch & Kwon teach all elements of claim 7, upon which this claim depends.
Englisch does not explicitly teach the arcing gap is configured to arc in response to the EOS causing a voltage less than 100V between the conductive structures.
Ayotte teaches the arcing gap is configured to arc in response to the EOS causing a voltage less than 100V between the conductive structures (Paragraph 0025.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ayotte to the teachings of Englisch such the arcing gap is configured to arc in response to the EOS causing a voltage less than 100V between the conductive structures because this allows one to monitor low voltage arcs in devices that may be very sensitive and very delicate in response to voltage potentials and faults.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Englisch (U.S. PGPub # 2002/0076840) in view of Clarke et al (U.S. PGPub # 2018/0088155).
Regarding Claim 10, Englisch teaches all elements of claim 2, upon which this claim depends.
Englisch does not explicitly teach the conductive structures serve as a shunt current path between a core circuit protected by the EOS monitor / protection device and a ground in response to the EOS event.
Clarke teaches the conductive structures serve as a shunt current path between a core circuit protected by the EOS monitor / protection device and a ground in response to the EOS event (Paragraphs 0024, 0054, & 0172.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Clarke to the teachings of Englisch such the conductive structures serve as a shunt current path between a core circuit protected by the EOS monitor / protection device and a ground in response to the EOS event because “the protection device can shunt at least a portion of the current associated with the transient electrical event to, e.g., ground, before the voltage of a transient electrical event reaches a positive or negative failure voltage that can lead to one of the most common causes of IC damage.” See Clarke paragraph 0172.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858